DETAILED ACTION
This office action is in response to remarks filed 10/14/2022. Claims 1-11 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sosseh et al. US 20040012355 A1 (Hereinafter “Sosseh”), in view of Boyd et al. US 6034493 A (Hereinafter “Boyd”).
Regarding Claim 1,  Sosseh teaches a control device (Fig 3, 100) configured to reduce the commutation angle error Ԑ of a three-phase EC motor connected in a y-configuration (Fig. 6, 108), the three phases being commutated via a motor control (Fig. 3, 148), including a (Fig 5. 176)  the neutral-point potential (Fig. 6, CT) at the neutral point of the y-configuration ([0039] Back Electro Motive Force (Bemf) detection circuitry 176 measures the Bemf generated on the unenergized phase, compares this voltage to the voltage at a center tap, and outputs a zero crossing (ZX) signal when the Bemf voltage changes polarity with respect to the voltage at the center tap) as well as a control circuit configured to impose a desired field weakening current component ([0077]) on the motor control for reducing the commutation angle error Ԑ ([0052]).
Sosseh does not expressly disclose a rotor position sensor for sensing the relative angular position of the rotor using the neutral-point potential at the neutral point of the y-configuration.
However, Boyd teaches a rotor position sensor (Boyd fig. 3, 31) for sensing the relative angular position of the rotor using the neutral-point potential at the neutral point (Boyd fig. 1, star point) of the y-configuration (Boyd Col. 6, lines 4-20, This involves causing a position sensing routine 31 to read the composite digital BEMF signal at input port 27 and by using information on which phases arc instantaneously being commutated determine the transitions due to the back EMF in the unused phase and to produce a parallel pattern or digital word following each "zero crossing" in each phase and to pass this pattern to routine 29. By accessing a look-up table within table 28 this routine locates the commutation switching pattern in table 28 which is appropriate to be applied to ensure efficient continued rotation of the motor having regard to the rotor position as indicated by the pattern supplied by routine 31. Thus the position of the rotor determines commutation of the stator phases).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a rotor position sensor for sensing the relative angular position of the rotor using the neutral-point potential at the neutral point of the y-configuration as taught Boyd using the BEMF detection circuitry of Sosseh, to find position using bemf without adding an additional position sense circuit to reduce cost and for simplicity.
Regarding Claim 4, Sosseh in view of Boyd teach the control device of Claim 1, wherein using the field weakening current (negative d-current) or a specific phase angle value as the field weakening current component (Sosseh [0074] & [0077]).
Regarding Claim 5, Sosseh in view of Boyd teach the control device of Claim 1, wherein using a current component that is connected based on operating parameters, such as current, duty cycle or torque, of the motor for the imposition of a field weakening current component (Sosseh [0074]).
Regarding Claim 6, Sosseh teaches a method for reducing the commutation angle error Ԑ of a three-phase EC motor connected via a y-configuration configuration (Fig. 6, 108), the three phases being commutated via a motor control (Fig. 3, 148), preferably using a control device (Fig. 3, 100) according to Claim 1, comprising: 
sensing (Fig 5. 176) from the neutral-point potential at the neutral point (Fig. 6, CT) of the y-configuration of the motor phases ([0039] Back Electro Motive Force (Bemf) detection circuitry 176 measures the Bemf generated on the unenergized phase, compares this voltage to the voltage at a center tap, and outputs a zero crossing (ZX) signal when the Bemf voltage changes polarity with respect to the voltage at the center tap); and 
imposing a field weakening current component ([0077]) for reducing the commutation angle error Ԑ ([0052]) of a commutation device for commutating the EC motor.
Sosseh does not expressly disclose sensing a rotor position from the neutral-point potential at the neutral point of the y-configuration of the motor phases;
However, Boyd teaches sensing a rotor position (Boyd fig. 3, 31) from the neutral-point potential at the neutral point (Boyd fig. 1, star point) of the y-configuration of the motor phases (Boyd Col. 6, lines 4-20, This involves causing a position sensing routine 31 to read the composite digital BEMF signal at input port 27 and by using information on which phases arc instantaneously being commutated determine the transitions due to the back EMF in the unused phase and to produce a parallel pattern or digital word following each "zero crossing" in each phase and to pass this pattern to routine 29. By accessing a look-up table within table 28 this routine locates the commutation switching pattern in table 28 which is appropriate to be applied to ensure efficient continued rotation of the motor having regard to the rotor position as indicated by the pattern supplied by routine 31. Thus the position of the rotor determines commutation of the stator phases).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement sensing a rotor position from the neutral-point potential at the neutral point of the y-configuration of the motor phases as taught Boyd using the BEMF detection circuitry of Sosseh, to find position using bemf without adding an additional position sense circuit to reduce cost and for simplicity.

Allowable Subject Matter
Claims 2-3 and 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claims  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Young et al. US 5423192 A teaches he current reference command operates to reduce the speed error to zero, the control of the motor speed is accomplished.
Fedigan et al US 20170163182 A1 teaches A bias current compensation technique referred to as “spinning current” may be used to at least partially reduce the offset.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CORTEZ M COOK/      Examiner, Art Unit 2846